Case: 13-50962      Document: 00512483687         Page: 1    Date Filed: 12/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-50962                           December 30, 2013
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUSSELL ALLEN ERXLEBEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-29-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Russell Allen Erxleben is charged with wire fraud, engaging in a
monetary transaction in criminally derived property valued at more than
$10,000, and securities fraud. See 18 U.S.C. §§ 1343, 1957; 15 U.S.C. §§ 78j(b),
78ff; 17 C.F.R. § 240.10b-5. He appeals an order of detention.
       The evidence as a whole supports the determination that there is a
serious risk that Erxleben will obstruct or attempt to obstruct the due


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50962    Document: 00512483687    Page: 2   Date Filed: 12/30/2013


                                No. 13-50962

administration of justice by interfering with witnesses and that there are no
conditions of release that would reasonably assure the district court that he
would not do so if released pending trial. See 18 U.S.C. §§ 1503, 3142; United
States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).
      AFFIRMED.




                                      2